[J-57-2018][M.O. - Donohue, J.]
                    IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


IN THE INTEREST OF: L.J.B., A MINOR           :   No. 10 MAP 2018
                                              :
                                              :   Appeal from the Order of the Superior
                                              :   Court at No. 884 MDA 2017 dated
                                              :   12/27/17 vacating the order of Clinton
APPEAL OF: A.A.R., NATURAL                    :   County Court of Common Pleas,
MOTHER                                        :   Juvenile Division, dated 5/24/17 at No.
                                              :   CP-18-DP-0000009-2017 and
                                              :   remanding for further proceedings
                                              :
                                              :   ARGUED: September 25, 2018




                                CONCURRING OPINION


CHIEF JUSTICE SAYLOR                                      DECIDED: December 28, 2018


       In terms of plain meaning, I believe the Superior Court’s interpretation is

reasonable in light of the two-year statutory lookback period. Nevertheless, I also find

sufficient ambiguity to apply the principles of statutory construction, and on that basis I

concur in the result.



       Justice Dougherty joins this concurring opinion.